respondent. Thereafter, Metheny and appellant Michael Spearman
                created appellant company Johnny & Mike Drink, Inc.'
                            In 2008, respondent was engaged in negotiations to sell its
                assets to non-party Patriot Holdings, LLC for over $5 minion. Through
                his employment at respondent, Metheny approached Patriot Holdings and
                presented his business plan for Johnny & Mike Drink, representing that
                Johnny & Mike Drink was associated with respondent. Patriot Holdings
                rejected Johnny & Mike Drink's business plan, and as a result, terminated
                negotiations to purchase respondent's assets. Respondent filed the
                underlying action for breach of contract, intentional interference with
                prospective economic advantage, injunctive relief, and other claims. A
                default judgment was entered against appellants JL Vodka, JL
                Productions, and Metheny for $5,270,171.98 in damages and• for an
                injunction enjoining them from competing with respondent in the future.
                This appeal followed.
                            Having considered the parties' briefs and the record on appeal,
                we conclude that substantial evidence supports the district court's
                determination of damages.    See Asphalt Prods. Corp. v. All Star Ready
                Mix, Inc., 111 Nev. 799, 802, 898 P.2d 699, 701 (1995) (providing that
                broad discretion is given to a district court in calculating an award of
                damages, and the award will be upheld if supported by substantial
                evidence); see also Finkel v. Cashman Prof?, Inc., 128 Nev. Adv. Op. No. 6,
                270 P.3d 1259, 1262 (2012) (explaining that substantial evidence is
                evidence that a reasonable mind might accept as adequate to support a

                      'While Spearman and Johnny & Mike Drink are listed as appellants
                and were included in the notice of appeal, they were dismissed from the
                underlying action prior to the entry of the default judgment.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                   conclusion); Local Joint Exec. Bd. of Las Vegas, Culinary Workers Union,
                   Local No. 226 v. Stern, 98 Nev. 409, 411, 651 P.2d 637, 638 (1982)
                   (providing that pure economic loss is recoverable in actions for intentional
                   interference with prospective economic advantage). Thus, we affirm the
                   district court's damages award.
                               We conclude, however, that the district court abused its
                   discretion in permanently enjoining JL Vodka, JL Productions, and
                   Metheny from competing with respondent.          See Sowers v. Forest Hills
                   Subdivision, 129 Nev. Adv. Op. No. 9, 294 P.3d 427, 433 (2013) (providing
                   that this court reviews a district court's decision to grant a permanent
                   injunction for an abuse of discretion). The permanent injunction's
                   language preventing JL Vodka, JL Productions, and Metheny from
                   "competing against JLB" is too broad and does not reasonably detail the
                   acts sought to be restrained.   See Webster v. Steinberg, 84 Nev. 426, 430,
                   442 P.2d 894, 896 (1968) (explaining that a permanent injunction must be
                   specific in its terms and describe in reasonable detail the act or acts
                   sought to be restrained). Further, the injunction unreasonably restrains
                   Metheny's ability to earn a living because it does not include a durational
                   term or specify a line of business from which Metheny is precluded from
                   competing with respondent.        See Traffic Control Servs., Inc. v. United
                   Rentals Nw., Inc.,     120 Nev. 168, 172, 87 P.3d 1054, 1057 (2004)
                   (explaining that because "the loss of a person's livelihood is a very serious
                   matter," non-competition covenants are closely scrutinized (internal
                   quotations omitted)); see also generally Hansen v. Edwards, 83 Nev. 189,
                   191-92, 426 P.2d 792, 793 (1967) (providing that "[a] restraint of trade is
                   unreasonable . . . if it is greater than is required for the protection of the




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    cep
                  person for whose benefit the restraint is imposed or imposes undue
                  hardship upon the person restricted"). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED IN
                  PART AND REVERSED IN PART AND REMAND this matter to the
                  district court for proceedings consistent with this order.




                                                                                    J.
                                                             'Gibbons


                                                                                '   J.



                  cc: Hon. Elizabeth Goff Gonzalez, District Judge
                       Hawkins, Boley & Aldabbagh
                       Snell & Wilmer, LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    So